DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E, claims 4-8 in the reply filed on 10/11/2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Claim Objections
Claims 4-8 are objected to because of the following informalities:  
 	Claim 4 recites “a mixed refrigerant” in line 3. There is insufficient antecedent basis for this limitation and for examination purpose is interpreted to be -- the mixed refrigerant --.
	Claims 5-8 recite “a gas” and “a mixed refrigerant” in line 1. There is insufficient antecedent basis for this limitation with claim 1 and for examination purpose is interpreted to be -- the gas-- and -- the mixed refrigerant --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ducote et al (US 20170010043).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 4, Ducote teaches a method (Fig. 18) for cooling a gas (5) with a mixed refrigerant (610) comprising the steps of. a) flowing the gas through a cooling passage (105) of a heat exchanger in countercurrent, indirect heat exchange relationship with the mixed refrigerant flowing through a primary refrigeration passage (160); b) conditioning and separating mixed refrigerant exiting the primary refrigeration passage in a compression system (700) to form a high-boiling refrigerant liquid stream (875), a high pressure vapor stream (955) and a mid-boiling liquid stream (975); c) cooling the high pressure vapor in the heat exchanger (195); d) separating the cooled high pressure vapor into a cold separator vapor stream (255) and a cold separator liquid stream (275); e) subcooling the cold separator liquid stream in the heat exchanger (125); f) flashing (310E) the subcooled cold separator liquid stream to form a first cold separator mixed phase stream (paragraph 0087); g) directing the first cold separator mixed phase stream to the primary refrigeration passage (150 to 160); h) cooling the cold separator vapor stream in the heat exchanger (127); i) flashing (410E) the cooled cold separator vapor stream to form a second cold separator mixed phase stream (465); j) directing the second cold separator mixed phase stream to the primary refrigeration passage (140 to 160); k) subcooling the mid-boiling liquid stream in the heat exchanger (197); 1) flashing (330E) the subcooled mid-boiling liquid stream to form a mid-boiling mixed phase stream (paragraph 0087); m) directing the mid-boiling mixed phase stream to the primary refrigeration passage (150 to 160); n) subcooling the high-boiling refrigerant liquid stream in the heat exchanger (187); o) flashing (510E) the subcooled high-boiling refrigerant liquid stream to form a high- boiling mixed phase stream (paragraph 0087); and p) directing the high-boiling mixed phase stream to the primary refrigeration passage (150 to 160).   
Regarding claim 5, Ducote teaches step g) includes separating the first cold separator mixed phase stream to form a CVS temperature vapor stream and a CVS temperature liquid stream (200 is a cold vapor separator forming 255 and 275 which are cold separator vapor and liquid streams) and directing the CVS temperature vapor and liquid streams to the primary refrigeration passage (150 to 160).  
Regarding claim 6, Ducote teaches step p) includes combining the high-boiling mixed phase stream with the first cold separator mixed phase stream (520 combined with 320).  
Regarding claim 7, Ducote teaches step m) includes separating the mid-boiling mixed phase stream to form a middle temperature vapor stream and a middle temperature liquid stream (300 is a middle temperature standpipe forming 355 and 375 which are middle temperature vapor and liquid streams) and directing the middle temperature vapor and liquid streams to the primary refrigeration passage (150 to 160).  
Regarding claim 8, Ducote teaches step p) includes combining the high-boiling mixed phase stream with the mid-boiling mixed phase stream (Fig. 21, paragraph 0115).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763